Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Amendment
The amendment filed on 05/09/2022 has been entered into this application. Claims 2, 4-6, 11 and 13-19 are cancelled. Claims 22-24 have been added.

Response to Arguments

Applicant’s arguments/remarks, (see pages 7-9), filed on 05/09/2022, with respect to the objection and rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant argues that the cited reference Ito (2003/0214646 A1) fail to disclose, the structure of inter alia, a workpiece holder having a holding body provided with peripheral openings and transverse channels that allow access of a probe unit into a free space in the holding body, or a plurality of holding body parts that are spaced apart from one another in  a circumferential direction, or wherein each of the plurality of holding body parts include a peripheral holding surface facing the longitudinal axis for applying a clamping force onto the workpiece due to elastic deflection of the plurality of holding body parts away from the longitudinal axis, as claimed and as specified and described in the specification. This argument is persuasive. Therefore, the rejections are withdrawn.
Allowable Subject Matter
Claims 1,3,7-10, 12, and 20-24 are allowed. 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the peripheral openings and the transverse channels are configured such that the probe unit can be arranged and moved in the free space through the peripheral openings and the transverse channels during measurement of the workpiece surface that faces the transverse channel, in combination with the rest of the limitations of the claim. Claims 3, 7-10, 12, and 21-23 are allowable by virtue of their dependency.  
As to claim 20, the prior art of record, taken alone or in combination, fails to disclose or render obvious measuring the second workpiece surface [[(24b)]] facing the support of the workpiece holder by moving the probe unit along the second workpiece surface in the free space of the workpiece holder, in combination with the rest of the limitations of the claim. Claim 24 is/are allowable by virtue of their/its dependency.  

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art a measuring device that comprises the probe unit moveable in a moving direction and a clamping device that is configured to clamp a support of a workpiece holder.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886